Exhibit 10.2

THIRD AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BETWEEN FOSTER WHEELER INC.

AND

PETER D. ROSE

This THIRD AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Company”), and PETER D. ROSE
(the “Executive”), dated as August 20, 2008, is made and entered into effective
as of August 1, 2012 (the “Effective Date”).

WHEREAS, Foster Wheeler Ltd. entered into an Employment Agreement with the
Executive, dated as of August 20, 2008, which Employment Agreement was assumed
by Foster Wheeler Inc. from Foster Wheeler Ltd. on or about February 9, 2009;
and

WHEREAS, the Company and the Executive entered into a First Amendment to the
Employment Agreement, effective January 18, 2010 and a Second Amendment, dated
as of November 16, 2010 (the Employment Agreement, as so amended, the
“Agreement”); and

WHEREAS, the Company and the Executive have agreed to further amend the
Agreement as set forth herein to, among other things, implement their mutual
desire to have the Executive relocate to New Jersey on or about August 15, 2012
(the “Relocation Date”) and remain in the Company’s employ through 2013, subject
to reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree that the
Agreement is amended effective as of the Effective Date, as follows:

 

1. The following provisions of the Addendum (as amended, including, without
limit, by this Amendment) continue in full force and effect notwithstanding the
expiration of the Assignment Term: A-2(b)(Extended Exercise); A-3(n)(Lease
Termination Payments); A-5(d) (Termination of Employment; End of Assignment
Term); and A-6(a)(Application of Section 409A to Benefits-in-Kind, Expense
Reimbursements and Allowances; Benefits-in-Kind; Expense Reimbursements).

 

2. The Addendum is hereby revised by replacing Section A-3(n) in its entirety
with the following:

(n) Lease Termination Payments. If as a result of the Executive’s repatriation
to the U.S. on or after the Relocation Date, the Executive incurs lease
termination expenses, continuing lease expenses or similar expenses in
connection with the Geneva residence despite the Executive’s reasonable efforts
to avoid and/or limit such expenses (which reasonable efforts shall, include
among other things, cooperating with any reasonable requests of the Company in
connection therewith), then the Company shall reimburse the Executive for such
expenses as soon as administratively possible after they are incurred by the
Executive.



--------------------------------------------------------------------------------

3. The Addendum is hereby revised by replacing Section A-5(d) in its entirety
with the following:

(d) End of Term / Resignation / Title.

(i) Unless the parties in writing agree otherwise, or unless the Executive’s
employment otherwise terminates pursuant to Agreement Section 4.1 (Termination
Events), the Executive’s employment shall terminate on December 31, 2013, such
termination of employment shall be deemed a termination by the Executive for
Good Reason, and the Executive shall be entitled to the separation payments and
benefits described in Agreement Sections 4.2.1 and 4.2.2 (or 4.3.2 if the
termination occurs during a Change of Control Period). If the parties agree to
extend the Executive’s employment beyond December 31, 2013, and the Executive
thereafter terminates employment on or after December 31, 2013, such termination
of employment shall be deemed a termination by the Executive for Good Reason and
the Executive shall be entitled to the separation payments and benefits
described in Agreement Sections 4.2.1 and 4.2.2 (or 4.3.2 if the termination
occurs during a Change of Control Period). No notice requirement shall apply for
a termination of employment on or after December 31, 2013.

(ii) The Executive may terminate his employment after the Relocation Date but
prior to December 31, 2013, have his termination deemed a termination by the
Executive for Good Reason, and be entitled to the separation payments and
benefits described in Agreement Sections 4.2.1 and 4.2.2 (or 4.3.2 if the
termination occurs during a Change of Control Period) on the following terms and
conditions:

(A) the Executive may terminate his employment with an effective termination
date on or prior to March 15, 2013 by providing the Company with an advance
written notice of termination of employment given at least four (4) months in
advance of his effective termination date, or

(B) the Executive may terminate his employment with an effective termination
date after March 15, 2013 by providing the Company with an advance written
notice of termination of employment given at least one (1) month in advance of
his effective termination date.

(iii) During the Term, the Executive’s title shall be at least that of Vice
President of Foster Wheeler AG.

 

4. Repatriation Costs. The Company shall pay the reasonable costs associated
with the Executive’s repatriation to the U.S., it being agreed that Addendum
A-6(a)(Application of Section 409A to Benefits-in-Kind, Expense Reimbursements
and Allowances; Benefits-in-Kind; Expense Reimbursements) shall apply to same.

 

5. Good Reason. For the avoidance of doubt, (a) after the Relocation Date, the
Executive’s principal business location shall, for purposes of the Agreement’s
Section 4.1.2 (For Good Reason by the Executive) and otherwise, be deemed to be
the Company’s offices at Perryville Corporate Park, Hampton, New Jersey, and
(b) neither the hiring, appointment, nor election of the Executive’s replacement
shall constitute Good Reason within the meaning of Agreement Section 4.1.2 (For
Good Reason by the Executive) or Agreement Sections 4.2.2 or 4.3.2.

 

2



--------------------------------------------------------------------------------

6. Equity Awards. For the avoidance of doubt, if the Executive’s termination is
pursuant to Section 3 above (revising Section A-5(d) of the Addendum) deemed a
resignation for Good Reason pursuant to Agreement Sections 4.2.1 and 4.2.2 (or
4.3.2 if the termination occurs during a Change of Control Period), the
Executive shall also have the right to have his termination deemed a Retirement
pursuant to his equity agreements and Foster Wheeler AG’s Omnibus Incentive
Plan.

 

7. Retirement Plans. The Company acknowledges that the Executive is relying upon
the memorandum from R.J. Lee attached hereto as Exhibit 1.

 

8. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to the
Agreement as of the date first written above.

 

FOSTER WHEELER INC. By:   /s/ J. Kent Masters Name:   J. Kent Masters Title:  
President & Chief Executive Officer /s/ Peter D. Rose PETER D. ROSE

 

3



--------------------------------------------------------------------------------

 

LOGO [g394725g89h80.jpg]

PERSONAL & CONFIDENTIAL

 

TO:    Peter D. Rose FROM:    R. J. Lee /s/ R.J. Lee    Director – Employee
Benefits DATE:    July 18, 2012 RE:    Severance / Retirement

This addresses certain questions you have asked about the potential relationship
between your receipt of severance pursuant to your Employment Agreement (as
amended) (“Employment Agreement”) and your receipt of benefits under the Foster
Wheeler Inc. Salaried Employees Pension Plan (the “Pension Plan”), the Foster
Wheeler Inc. 401(k) Plan (the “401(k) Plan”), and the post-retirement medical
coverage portions of the Foster Wheeler Inc. Retiree Welfare Benefits Plan (the
“PRM Plan”). As you may know, I have the responsibility for the day-to-day
administration of each of these company-sponsored benefits plans.

Your Employment Agreement provides for severance in the form of certain payments
and health benefits continuation for a period of 12 months (or 24 months if
related to a Change of Control), to which severance you are entitled, among
other things, following your resignation for Good Reason as provided for in your
Employment Agreement.

You have first asked us to confirm that the payment of severance following the
termination of your employment would not negatively affect your ability to
receive your benefits under the Pension Plan and/or the 401(k) Plan. It would
not. Because you have already celebrated your 65th birthday, you have reached
Normal Retirement Age and will be entitled to the benefits the Pension Plan
provides to those who have achieved such age, effective as early as the first
day of the month after termination of employment occurs (retroactively if the
payments do not begin immediately on that date because, for example, you choose
to begin receiving them on a later date or because it is administratively
impossible to begin making them on that date). Likewise, following your
termination of employment with Foster Wheeler, you will have full access to your
entire account balance in the 401(k) Plan, to, for example, obtain it as a
taxable distribution or to roll it over into another tax-deferred account, such
as an Individual Retirement Account, with any institution of your choosing.

You have also asked us to confirm that your post-termination receipt of
continued health benefits at active employee levels (including the associated
cash payments provided for in your Employment Agreement)(“Severance Medical”)1
would not negatively affect your ability to elect your benefits under the PRM
Plan. It would not, assuming you timely elect to participate in the PRM Plan.
Your election

 

1  Because we understand that it is likely that you will be in the U.S. if and
when receiving your Severance Medical, it is anticipated to be continuation of
the medical and related coverages that are offered at that time to active
employees permanently residing in the United States, even though your current
coverage is under the CIGNA International Medical/Dental arrangement.

 

FOSTER WHEELER INC.

PERRYVILLE CORPORATE PARK 53 FRONTAGE ROAD, PO BOX 9000 HAMPTON, NJ 08827-9000

908-730-4000 www.fwc.com



--------------------------------------------------------------------------------

will be timely so long as you make it within 30 days of the expiration of your
Severance Medical (including any associated periods under COBRA). PRM coverage
and related premiums would, in this case, be effective on the day after active
employee level coverage ends. As you approach the end of your Severance Medical,
please feel free to contact us and we will be happy to walk you through the
process of electing to participate in the PRM Plan.

We hope and trust this answers your questions. Please always feel free to
contact me with any further questions you may have.

 

2